DETAILED ACTION
Claims 2-7 and 11-17 are pending and currently under review.
Claims 1 and 8-10 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group II, claims 4-17, in the reply filed on 12/20/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim.  The examiner notes that applicants’ amendments have cancelled some of the aforementioned claims as stated below.  Election was made without traverse in the reply filed on 12/20/2021.

Response to Amendment
The amendment filed 12/20/2021 has been entered.  Claims 2-7 and 11-17 remain(s) pending in the application.  

Claim Objections
The examiner notes that dependent claims 2-3 should refer to a preceding claim rather than subsequent claim 4.  See MPEP 608.01(n)(B)(2).  Appropriate correction is required.

Claim Interpretation
The examiner notes that “low quench sensitivity” as recited in claim 4 is expressly defined to refer to achieving 95% maximum mechanical properties upon quenching with air as also expressly recited in claim 4.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, independent claim 4 recites the term “comprising”, which is open ended and can reasonably include non-recited elements.  However, claim 4 also recites that “other elements” are restricted as to unavoidable impurities.  Thus, it is unclear to the 
Claims 6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 6 and 11 recites testing per ASTM G-44, which is indefinite because the examiner recognizes that standards can change over time.  In other words, the standards of ASTM G-44 can be different depending on which version of ASTM G-44 is being referred to by one of ordinary skill, which does not clearly set for the meets and bounds of the instant claim.  The examiner interprets the instant limitation to be met by any version of ASTM G-44 according to broadest reasonable interpretation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-7 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2007/0074791).
Regarding claim 4, Yoshida et al. discloses a 7000 series aluminum alloy extruded product [abstract, 0029, 0057]; wherein said alloy has a composition as seen in table 1 below [abstract, 0041-0055, fig.1].  The examiner notes that the overlap between the disclosed composition of Yoshida et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  
Yoshida et al. further teaches a reduced quench sensitivity [0029]; however, Yoshida et al. does not expressly teach a low quench sensitivity as expressly defined in the claim.  However, the examiner submits that an overlapping quench sensitivity would have been expected or would have naturally flowed from the alloy of Yoshida et al. as explained below.  See MPEP 2144.05(I).
Specifically, the instant specification discloses obtaining this feature by: 1) controlling the Cu amount to be low as Cu is known to affect quench sensitivity, and 2) performing cooling at a speed of at least air cooling [0032 spec.].  Yoshida et al. further teaches an anticipatory Cu amount as shown below, in addition to air cooling after extrusion [0077].  Since Yoshida et al. discloses an overlapping Cu amount and identical air cooling step, an overlapping property of quench sensitivity would have been expected or would have naturally flowed absent concrete evidence to the contrary.  See MPEP 2112 & MPEP 2145(II).
Table 1.
Element (wt.%)
Claim 4 (wt.%)
Yoshida et al. (wt.%)
Mg
1 – 1.8
1 – 1.6
Zn
7 – 8.3
6 – 7.2

0.1 – 0.25
0 – 0.25
Cu
0.02 – 0.8
0.1 – 0.4
Si
0 – 0.3
0 – 0.1
Fe
0 – 0.4
0 – 0.2
Mn
0 – 0.4
0 – 0.25
Ti
0 – 0.1
Impurity
MgZn2
7 – 9.9
7.06 – 8.57 (examples)
Impurities
0 – 0.05 each; 
0 – 0.15 total
Ti, B, etc.: 0 – 5.02 (examples)
Al
Balance
Balance


Regarding claim 2, Yoshida et al. discloses the alloy of claim 4 (see previous).  The examiner notes that the aforementioned Cu amount of Yoshida et al. further overlaps with the instant claim, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 3, Yoshida et al. discloses the alloy of claim 4 (see previous).  Yoshida et al. does not expressly teach an amount of excess Zn as claimed.  However, the examiner submits that an overlapping amount of excess Zn would have been expected or would have naturally flowed from the alloy of Yoshida et al. as explained below.  See MPEP 2144.05(I).
Specifically, the instant specification discloses obtaining this feature by controlling the amounts of Zn, Mg, and precipitated MgZn2 [0020-0021 spec.].  The examiner further recognizes that Zn serves to form MgZn2, and thus any 
Regarding claims 5 and 13, Yoshida et al. discloses the alloy of claim 4 (see previous).  Yoshida et al. further teaches an exemplary yield strength range and tensile strength range of up to 473 MPa and up to 503 MPa, respectively [fig.3].  
Regarding claims 6-7, 11-12, and 14-16, Yoshida et al. discloses the alloy of claims 4-5 (see previous).  Yoshida et al. does not expressly teach corrosion properties or strength properties when exposed to temperatures as claimed.  However, the examiner submits that a similar overlapping corrosion and strength properties would have naturally flowed absent concrete evidence to the contrary as explained below.  See MPEP 2144.05(I).
Specifically, the instant specification discloses obtaining the claimed properties by meeting the claimed composition and microstructural feature of MgZn2 precipitate amounts, which one of ordinary skill would understand to directly affect alloy properties [0035-0041 spec.].  As stated previously, Yoshida et al. discloses an overlapping alloy composition and MgZn2 amounts.  Accordingly, overlapping properties of corrosion resistance and strength at 100 
Regarding claim 17, Yoshida et al. discloses the alloy of claim 4 (see previous).  The examiner notes that the claimed limitation is an instance of intended use, which upon further consideration, is not considered to impart any further structure to the claimed alloy.  Accordingly, the alloy of Yoshida et al. is entirely capable of being used in automotive applications.  Nonetheless, Yoshida et al. further teaches using the alloy as a bumper reinforcement, which reasonably meets the limitation of an automotive application [0002].

Claims 3-7 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (US 2011/0297278).
Regarding claim 4, Xiong et al. discloses an extruded 7xxx aluminum alloy having a composition as seen in table 2 below [abstract, 0003, 0031-0033].  The examiner notes that the overlap between the disclosed composition of Xiong et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Xiong et al. further discloses exemplary composition 6 which falls within the instantly claimed ranges [table1].  See MPEP 2131.03.
Xiong et al. does not expressly teach an amount of MgZn2 or low quench sensitivity as claimed.  However, the examiner submits that a similar overlapping MgZn2 amount and quench sensitivity would have been expected or would have naturally flowed from the alloy of Yoshida et al. as explained below.

Xiong et al. discloses overlapping and anticipatory compositions of Cu, Zn, and Mg as stated above.  Xiong et al. further teaches processing these alloys by solution heat treatment at 450 to 480 degrees C, quenching again, and two stage aging at 110 to 115 degrees C for 6 to 15 hours and then 155 to 160 degrees C for 6 to 24 hours [0050-0055, 0100].  Since Xiong et al. discloses a similar alloy compositions above and overlapping processing parameters as explained above, an overlapping amount of MgZn2 and overlapping property of quench sensitivity would have been expected or would have naturally flowed absent concrete evidence to the contrary.  See MPEP 2112 & MPEP 2145(II).
Table 2.
Element (wt.%)
Claim 4 (wt.%)
Xiong et al. broad (wt.%)
Sample 6 (wt.%)

1 – 1.8
1.1 – 2.3
1.65
Zn
7 – 8.3
7.5 – 8.7
8.25
Zr
0.1 – 0.25
0.03 – 0.2
0.12
Cu
0.02 – 0.8
0.5 – 1.9
0.7
Si
0 – 0.3
0 – 0.5
0.03
Fe
0 – 0.4
0 – 0.5
0.05
Mn
0 – 0.4
Silent (ie. 0)
0
Ti
0 – 0.1
0 – 0.1
0.02
MgZn2
7 – 9.9
Silent but expected
Silent but expected
Impurities
0 – 0.05 each; 
0 – 0.15 total
0 – 0.08
0 – 0.025
0
0
Al
Balance
Balance
Balance


Regarding claim 3, Xiong et al. discloses the alloy of claim 4 (see previous).  Xiong et al. does not expressly teach an amount of excess Zn as claimed.  However, the examiner submits that a similar overlapping amount of excess Zn would have been expected or would have naturally flowed from the alloy of Yoshida et al. as explained below.
Specifically, the instant specification discloses controlling this feature by controlling the amounts of Zn, Mg, and precipitated MgZn2 [0020-0021 spec.].  The examiner further recognizes that Zn serves to form MgZn2, and thus any non-precipitated Zn will be in the form of excess Zn.  In other words, controlling the amounts of total Zn and precipitated MgZn2 will naturally lead to a corresponding 
Regarding claims 5 and 13, Xiong et al. discloses the alloy of claim 4 (see previous).  Xiong et al. further teaches an exemplary yield strength ranges and tensile strength ranges of up to above 500 MPa, which overlap with the instant claim [table2].  Alternatively, it is further noted that sample 6 as relied upon above achieves yield strength and tensile strength values that fall within the instantly claimed ranges.
Regarding claims 6-7, 11-12, and 14-16, Xiong et al. discloses the alloy of claims 4-5 (see previous).  Xiong et al. does not expressly teach corrosion properties or strength properties when exposed to temperatures as claimed.  However, the examiner submits that a similar overlapping corrosion and strength properties would have naturally flowed absent concrete evidence to the contrary as explained below.
Specifically, as explained above, Xiong et al. discloses overlapping and anticipatory alloy compositions (see previous).  Furthermore, overlapping microstructure amounts of MgZn2 would have been expected or would have naturally flowed from the alloy of Xiong et al. as also explained above.  Thus, overlapping properties of corrosion resistance and strength at 100 degrees C for 2000 hours would have been expected or would have naturally flowed from the similar alloy composition and structure of Xiong et al. absent concrete evidence to the contrary.  See MPEP 2112 & MPEP 2145(II).
Regarding claim 17, Xiong et al. discloses the alloy of claim 4 (see previous).  The examiner notes that the claimed limitation is an instance of intended use, which upon further consideration, is not considered to impart any further structure to the claimed alloy.  Accordingly, the alloy of Xiong et al. is entirely capable of being used in automotive applications.  Nonetheless, Xiong et al. further teaches using the alloy for automobile parts [0066].

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734